Citation Nr: 0509817	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  96-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana





THE ISSUE

Entitlement to an effective date earlier than August 1, 1994, 
for a 50-percent rating for a schizophreniform psychosis.





ATTORNEY FOR THE BOARD

L. J. Vecchiollo





INTRODUCTION

The veteran had active service from May 1974 to March 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The veteran 
appealed for an earlier effective date.  The Board denied his 
claim in November 1997, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  And in April 
1999, after considering a joint motion, the Court vacated the 
Board's decision and remanded the claim to the Board for 
compliance with directives specified.  After receiving the 
case back from the Court, the Board, in turn, remanded the 
claim to the RO in January 2000 in furtherance of this 
objective.

An August 2002 Board decision again denied the claim, and the 
veteran again appealed to the Court.  In April 2003, after 
considering an unopposed motion filed by VA's General Counsel 
- representing the Secretary, the Court vacated the Board's 
most recent decision and remanded the claim to the Board for 
compliance with directives specified.  After receiving the 
case back from the Court, the Board, in turn, remanded the 
claim to the RO in September 2003.  The RO has since 
continued to deny the claim and has returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran had active service from May 1974 to March 24, 
1975, at which time he was transferred to the Temporary 
Disability Retired List (TDRL).

3.  A January 1975 Medical Board Report reflects that the 
veteran's service adjustment had been marginal.  A Central 
Physical Evaluation Board determined in February 1975 that 
his schizophreniform psychosis was incurred in service and 
that he was unfit for service.

4.  A June 1975 rating action granted service connection for 
schizophreniform psychosis and assigned a 50 rating, 
effective March 25, 1975.

5.  In 1978 VA was provided with an original and a copy of 
letters from the veteran to the then First Lady inquiring 
about his military retirement benefits.

6.  In August 1978, the RO was informed that the veteran had 
been removed from the TDRL effective July 21, 1978, and 
awarded disability severance pay.

7.  By a letter dated September 13, 1978, the veteran was 
informed that the RO had been notified that he had been 
removed from the TDRL, effective July 21, 1978.  The veteran 
was told that if he wanted to reopen his claim for 
compensation, he needed to execute and return VA Form 21-
4138, Statement in Support of Claim.

8.  The veteran did not execute and return the VA Form 21-
4138, as requested, and did not forward this form to VA until 
many years later when he notified the RO in July 1994 that he 
wanted to receive his compensation for his 50-percent 
disability evaluation.

9.  There is no clear evidence that the veteran did not 
receive the September 1978 RO letter and there is no medical 
evidence that he was incompetent in 1978.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 1, 1994, for the payment of 50-percent disability 
compensation benefits for service-connected schizophreniform 
psychosis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400, 3.401, 3.750, 3.751 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, these regulations are effective November 
9, 2000.  The VCAA and its implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.



In the case at hand, the RO initially considered the claim on 
appeal in June 1995, so prior to even the VCAA's existence.  
But once enacted, the RO sent the veteran a letter in May 
2004 regarding the evidence that needed to be submitted for 
him to prevail on his claim, what evidence he should submit, 
and what evidence the RO would obtain for him.  That RO 
letter, incidentally, was sent specifically to comply with 
the Court's April 2003 Order (resulting from the unopposed GC 
motion in February 2003) and the Board's September 2003 
remand directive concerning the VCAA.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial decision in question was promulgated before the 
implementation of the VCAA.  Therefore, that decision could 
not have possibly satisfied its requirements.  However, the 
RO readjudicated the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice in May 2004, any defect with respect to 
the timing of it was mere harmless error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had concerning his claim.  
Indeed, the Board explained exactly what this entailed when 
remanding his claim in September 2003, and the RO's 
subsequent May 2004 VCAA letter complied with this directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In response, 
the veteran repeatedly has indicated - including as recently 
as January 2000, November 2004 and March 2005, that he has no 
additional evidence to submit and wants his claim considered 
based on the evidence currently on file.

This available evidence includes the veteran's service 
medical and personnel records.  And he submitted, or the RO 
obtained, all obtainable medical records concerning the 
treatment and evaluation that he has received since service.  
Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claim, so, again, the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

II.  Background

The veteran's DD Form 214 indicates he had active service 
from May 1974 to March 24, 1975, at which time he was 
transferred to the Temporary Disability Retired List (TRDL).

A January 1975 Medical Board Report reflects that the veteran 
was first seen during service for psychiatric treatment in 
September 1974.  Prior to the development of schizophrenic 
symptoms, his service adjustment had been marginal.  He was 
referred to the Central Physical Evaluation Board - which, 
in February 1975, determined that his schizophreniform 
psychosis was incurred in service and that he was unfit for 
service because of this disability.

The veteran was transferred to the TDRL effective March 24, 
1975.

The veteran filed VA Form 21-526e, Veteran's Application for 
Compensation and Pension at Separation from Service, in 
February 1975.  In a letter later that month the RO 
acknowledged receipt of his claim and informed him that 
because he was still on active duty, no further action could 
be taken until he was separated from active service.  The RO 
would hold his claim and when he was completely separated 
from service he was to furnish a copy of his discharge papers 
and a copy of this letter so that his claim could be 
processed.

A rating action in June 1975 granted service connection for 
schizophreniform psychosis and a 50 percent disability rating 
was assigned, effective March 25, 1975.

After additional service clinical records were received, the 
RO notified the veteran in December 1975 of a November 1975 
rating that made no change in the previous determination as 
to his service-connected psychiatric disorder.

In the veteran's handwritten letter, date stamped as received 
by VA in June 1978, addressed to the First Lady, he stated 
that "Med-Board findings" would soon be in Washington and he 
wanted those records reviewed as to whether he had "the right 
to live & get aid from the Service" and he wished to "keep my 
check coming" because he was in financial hardship.

In response, an RO letter to the veteran, dated May 27, 1978 
(but referencing receipt of the June 1978 letter from the 
veteran), and bearing a stamp date on the back of July 3, 
1978, stated:

Your [VA] records are located in the New 
Orleans [RO].  I am told that no action 
is pending.  It seems, therefore, that 
the medical board findings you mentioned 
in your letter to President Carter 
pertain to your disability retirement 
from the Navy.  That means that this 
office cannot be of assistance.

In June 1978, on a photocopy of an undated handwritten letter 
to the then First Lady, the veteran indicated that he wished 
to "keep my retirement" because he was in financial hardship.  
Attached to that letter was a copy of his "Release from 
Active Duty and Transfer to the Disability Retired List on 
Board Separating Activity" reflecting that he had been placed 
on the TDRL on March 24, 1975.

In a June 1978 letter from the then Chairman of the Board, 
stating that a letter from the veteran to the First Lady had 
been forwarded to his office, it was noted that the veteran 
had indicated that his "medical board findings would soon be 
in Washington."  Further information was requested and he was 
asked to explain whether he was a veteran, the branch of 
service he was in, his service number, and his VA claim 
number.  This was executed and returned to the Board in July 
1978.  That letter was forwarded to the RO in August 1978.

The Department of the Navy Finance Center in August 1978 
informed the VA, that on July 21, 1978, the veteran had been 
removed from the TDRL and discharged from service with 
severance pay.

In September 1978, the Director of the New Orleans RO 
acknowledged receipt of the veteran's letter to the First 
Lady regarding his military retired pay.  The veteran was 
informed that, since this was not a matter within the 
jurisdiction of the RO Director, the Director was forwarding 
his letter to the Department of the Navy.  The veteran was 
also informed that the RO had received notice that he had 
been removed from TDRL and discharged from service by reason 
of physical disability with severance pay effective July 21, 
1978.  He was advised that, "[i]f you would like to reopen 
your claim for compensation, please advise us on the enclosed 
Statement in Support of Claim form."

On VA Form 21-4138, Statement in Support of Claim, received 
on July 29, 1994, the veteran inquired as to the status of 
his disability benefits.  He stated that he had once been in 
receipt of retired pay, and had then received severance pay 
from the military, but had been dropped from the retirement 
rolls.  He noted, however, that the VA thereafter failed to 
institute payment of his disability payments.

On VA psychiatric examination in November 1994 it was stated 
that, if the veteran was awarded any funds, he was considered 
capable of managing them (i.e., mentally competent).

A January 1995 RO rating confirmed the 50 percent disability 
evaluation for the schizophreniform psychosis, effective from 
August 1, 1994.

In February 1995, the veteran wrote that he had not received 
military retirement pay since 1975.

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits, effective 
October 1995, due to exogenous obesity, knee pain, shortness 
of breath, and asthma.  

The Board denied the claim for an earlier effective date for 
the psychiatric disability in November 1997.  

A September 1998 RO rating decision granted a higher, 100 
percent, rating for the veteran's schizophreniform psychosis, 
effective September 24, 1997.  

The veteran appealed the Board's decision concerning his 
effective date to the Court.  And in an April 1999 Order, the 
Court granted a joint motion for remand (JMR), vacating the 
Board's decision and remanding the case to the Board for 
compliance with the directives of the JMR.  This included 
consideration of the provisions of 38 C.F.R. § 3.157 insofar 
as whether evaluations conducted while the veteran was on the 
TDRL constituted an informal claim to receive VA compensation 
for his mental disorder.

In January 2000, after receiving the case back from the 
Court, the Board, in turn, remanded the case to the RO.  The 
Board noted that the veteran's DD Form 214 indicated that, 
effective March 24, 1975, the date of his discharge from 
service, he was put on the TDRL and transferred to the Naval 
Regional Medical Center (NRMC) in Bainbridge, Maryland.  He 
alleged that the complete records of his treatment, 
examinations or evaluations at that facility, or any 
subsequent service department facility - especially from 
1976 to 1978, were not obtained and associated with the other 
evidence in his claims folder.  So, on remand, the RO had to 
consider whether, under 38 C.F.R. § 3.157(b), any evaluations 
or examinations he underwent while on the TDRL constituted an 
informal claim to receive VA compensation; and to 
readjudicate the claim with consideration given to 
38 C.F.R. § 3.157(b)(1).  

The January 2000 Board remand also instructed the RO to take 
appropriate steps to locate additional service medical and 
hospitalization records.  When those records were obtained, 
or if they could not be obtained, this was to be documented 
in the claims file.  The RO then was directed to readjudicate 
the claim in light of all relevant evidence of record, and 
all pertinent legal authority, to specifically include 38 
C.F.R. § 3.157(b)(1) and the recent decision in Norris v. 
West, 12 Vet. App. 413 (1999) (addressing 38 C.F.R. § 
3.157(b)).

As requested in the Board's January 2000 remand, the RO made 
efforts to obtain the records cited.  In January 2000, the 
veteran had requested that his case be adjudicated on the 
basis of the evidence of record.

An April 2000 RO rating decision found the veteran competent 
for VA purposes.  

The Board again denied the claim for an earlier effective 
date in August 2002.  

The veteran again appealed to the Court.  In an April 2003 
Order, the Court granted an unopposed motion, vacating the 
Board's decision and remanding the case to the Board for 
compliance with the directives of the unopposed motion.  This 
included consideration of whether there was sufficient notice 
to the veteran of the information and evidence necessary to 
substantiate his claim and an explanation of which portion of 
such was to be provided by VA and which by him.  See VCAA, 
supra.  It also was noted that, on remand, he would have the 
opportunity to submit additional evidence and argument 
supporting his claim.

The Board's subsequent September 2003 remand instructed the 
RO to take appropriate steps to inform the veteran of the 
VCAA.  

In response, the RO sent the veteran a letter in May 2004 
notifying him of the VCAA.  He later submitted copies of:  VA 
Form 21-526e, received in February 1975; the RO's June 1975 
rating decision; a Department of the Navy Finance Center 
letter, received in August 1978; and VA Adjudication 
Procedure Manual, M21-1, Part IV, para. 21.03(b)(1)(c) (July 
8, 1997).  He also stated that the only treatment he received 
from March 1975 to September 1978 was at the Great Lakes 
Naval Hospital in Illinois for evaluations only.  He further 
stated that the only compensation he received after military 
retirement was severance pay.  

A request for information to the Department of the Navy for 
any medical records from March 1975 to September 1978 was 
initiated in September 2004.  The response received that same 
month noted that no medical records were on file.  

III.  Governing Laws, Regulations and Legal Analysis

As to military retirement pay, 38 C.F.R. § 3.750(a) provides 
that:

Except as provided in paragraphs (c) and (d) of this section 
and Sec. 3.751, any person entitled to receive retirement pay 
based on service as a member of the Armed Forces [] may not 
receive such pay concurrently with benefits payable under 
laws administered by [VA].  The term "retirement pay" 
includes retired pay and retainer pay.

With respect to electing between VA compensation and military 
retirement pay, 38 C.F.R. § 3.750(b) provides:

A veteran entitled to retirement pay or 
compensation may elect which of the 
benefits he or she desires to receive.  
An election of retirement pay does not 
bar him or her from making a subsequent 
election of the other benefit to which he 
or she is entitled.  An election filed 
within 1 year from the date of 
notification of [VA] entitlement will be 
considered as ``timely filed'' for the 
purpose of Sec. 3.401(e)(1).  If the 
veteran is incompetent the 1-year period 
will begin on the date notification is 
sent to the next friend or fiduciary.  
In initial determinations, elections may 
be applied retroactively if the claimant 
was not advised of his or her right of 
election and the effect thereof.

With respect to waivers, 38 C.F.R. § 3.750(c) provides that:

A person specified in paragraph (a) of this section may 
receive compensation upon filing with the service department 
concerned a waiver of so much of his (or her) retirement pay 
as is equal in amount to the compensation to which he (or 
she) is entitled.  In the absence of a specific statement to 
the contrary, the filing of an application for compensation 
by a veteran entitled to retirement pay constitutes such a 
waiver.

38 C.F.R. § 3.751(2004) provides that:

Retired Regular and Reserve officers and 
enlisted personnel are not entitled to 
statutory awards of disability 
compensation from [VA] in addition to 
their retirement pay.  However, under 
Sec. 3.750(c), eligible persons may waive 
an amount equal to the basic disability 
compensation and any statutory award 
otherwise payable by [VA].

With respect to effective dates, 38 C.F.R. § 3.400 (2004) 
provides, generally, that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.



38 C.F.R. § 3.400(o)(1) (2004) provides that:

(o) Increases (38 U.S.C. 5110(a) and 
5110(b)(2), Pub. L. 94-71, 89 Stat. 395; 
Secs. 3.109, 3.156, 3.157)--(1) General.  
Except as provided in paragraph (o)(2) of 
this section and Sec. 3.401(b), date of 
receipt of claim or date entitlement 
arose, whichever is later.  A retroactive 
increase or additional benefit will not 
be awarded after basic entitlement has 
been terminated, such as by severance of 
service connection.

38 C.F.R. § 3.400(o)(2) provides that, with respect to 
disability compensation, the effective date will be:

Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(r) provides that the effective date for 
reopened claims will be:

Date of receipt of claim or date entitlement arose, whichever 
is later, except as provided in Sec. 20.1304(b)(1) of this 
chapter.

38 C.F.R. § 3.401(e)(1) (2004) provides that as to awards of 
pension or compensation, when a veteran is in receipt of 
military retirement pay that awards of pension or 
compensation to or for a veteran will be effective from the 
"[d]ate of entitlement if [an election is] timely filed.  
Subject to prior payments of retirement pay." 38 C.F.R. § 
3.401(e)(3) (2004) provides that, as to reelection, the 
effective date is the "[d]ay the reelection is received by 
[VA]."



A claim is a formal or informal communication in writing that 
requests a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).  An informal claim is defined as a communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA.  38 C.F.R. § 3.155 (2004).

38 C.F.R. § 3.157(a) (2004) provides that:

Effective date of pension or compensation 
benefits, if otherwise in order, will be 
the date of receipt of a claim or the 
date when entitlement arose, whichever is 
the later. A report of examination or 
hospitalization that meets the 
requirements of this section will be 
accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or [VA] 
issue, if the report relates to a 
disability that may establish 
entitlement.  Acceptance of a report of 
examination or treatment as a claim for 
increase or to reopen is subject to the 
requirements of Sec. 3.114 with respect 
to action on [VA] initiative or at the 
request of the claimant and the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report.

38 C.F.R. § 3.157(b) (2004) provides that:

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for 
increased benefits or an informal claim 
to reopen.  In addition, receipt of one 
of the following will be accepted as an 
informal claim in the case of a retired 
member of a uniformed service whose 
formal claim for pension or compensation 
has been disallowed because of receipt of 
retirement pay.  The evidence listed will 
also be accepted as an informal claim for 
pension previously denied for the reason 
the disability was not permanently and 
totally disabling.

Moreover, 38 C.F.R. § 3.157(b)(1) (2004) provides that, as to 
a report of examination or hospitalization by VA or uniformed 
services:

The date of outpatient or hospital 
examination or date of admission to a VA 
or uniformed services hospital will be 
accepted as the date of receipt of a 
claim.  The date of a uniformed service 
examination which is the basis for 
granting severance pay to a former member 
of the Armed Forces on the [TDRL] will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.



The laws and regulations pertaining to the receipt of VA 
compensation clearly state that any veteran entitled to 
receive retirement pay may not receive such pay concurrently 
with VA compensation.  Because the veteran was receiving 
retired pay, with severance pay, since discharge from service 
until July 21, 1978, when he was removed from TDRL, he may 
not receive VA disability compensation during that time.  The 
current effective date is the first day of the month that 
follows the month in which he became entitled to actual 
receipt of VA disability compensation.  Since entitlement 
began with receipt of his claim in July 1994, the proper 
effective date is August 1, 1994.  See 38 C.F.R. § 3.31 
(2004).

Beginning in 1978, and before July 21, 1978, the veteran 
twice wrote the then First Lady, but on each occasion he 
referred only to his military retirement pay.  In none of 
that correspondence did he refer to VA disability 
compensation or evidence a belief in entitlement to receipt 
of VA disability compensation.  In fact, VA informed him that 
matters concerning his military retirement pay were outside 
the jurisdiction of VA.  So none of those letters that he 
wrote to the then First Lady may be construed as a claim, 
either informal or formal, for receipt of VA disability 
compensation.

Note also the provisions of VA Adjudication Procedure Manual, 
M21-1, Part IV, para. 21.03(b)(1)(c) (July 8, 1997).  This 
provision provides that, as to removal from the TDRL when 
there has been a prior disallowance:

If a disability claim was previously 
disallowed because the veteran received 
retired pay, send the veteran VA Form 21-
4138, Statement in Support of Claim, 
and VA Form 21-651 to use to reopen his 
or her claim.

Here, after notice in August 1978 that the veteran had been 
removed from the TDRL, the RO sent him VA Form 21-4138, 
Statement in Support of Claim.  The RO, admittedly, did not 
send VA Form 21-651 to him in September 1978.  But while 
citation was made in the JMR to the 1997 change to the 
applicable portion of the M21-1, that language cited was 
first added to the M21-1 in 1992 and has remained unchanged.  
However, the M21-1 in 1978 did not contain such language 
requiring the RO to forward VA Form 21-651.

In this regard, the January 2000 Board remand cited Norris v. 
West, 12 Vet. App. 413, 421 (1999), for the principle that 
when a veteran has previously filed a formal claim satisfying 
the requirements of 38 C.F.R. § 3.151, pursuant to 38 C.F.R. 
§ 3.155(c), VA cannot require him to take any additional 
action in order to perfect his claim, i.e., he need not file 
another formal application for benefits as would otherwise be 
required pursuant to 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.151(a) (2004) provides that "[a] specific claim 
in the form prescribed by [VA] must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA."  But, here, there was no prior informal 
claim and the veteran never completed and returned VA Form 
21-4138, which the RO had provided him in September 1978.

So absent some affirmative action on the part of the veteran, 
there was no means by which VA could determine that he wanted 
to receive VA disability compensation in lieu of military 
retirement pay.

The veteran alleges he did not receive the September 13, 
1978, RO letter advising him of his right to reopen his claim 
for compensation benefits.  But there is a presumption of 
administrative regularity that supports the acts of public 
officers and, in the absence of clear evidence to the 
contrary, it is presumed they have properly discharged their 
official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 
(2001); Gold v. Brown, 7 Vet. App. 315, 319-20 (1995).  See, 
too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("an 
appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.").  See 
also Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).



Accordingly, the mere allegation of nonreceipt of the 
September 1978 RO letter, which was sent to the veteran's 
most recent address of record (and the same address which the 
Navy Finance Center sent its' August 1978 letter), is 
insufficient to rebut to presumption that the letter was 
properly sent by VA to him.

It is alternatively alleged that the veteran was incompetent 
due to his service-connected psychiatric disorder and, thus, 
was unable to understand the meaning of the letter.  This 
argument assumes, contrary to that above, that he did in fact 
receive the September 1978 letter.  However, there is no 
competent medical evidence that he was incompetent at that 
time.  The fact that his service- connected psychiatric 
disorder was evaluated as 50-percent disabling at that time 
is not sufficient for the Board to conclude that he was 
incompetent.  Rather, competent medical evidence of 
incompetency would be required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board notes that 
the examiner who conducted the VA psychiatric examination in 
November 1994 stated that, if the veteran was awarded any 
funds, he was considered capable of managing them (i.e., 
mentally competent).  In addition, an April 2000 RO rating 
decision specifically found the veteran to be competent for 
VA purposes, and whether that decision was correct is not an 
issue on appeal.

The veteran was provided an opportunity to submit additional 
evidence and argument regarding these issues.  However, the 
documents he submitted were merely duplicates of evidence 
previously submitted.  And attempts to obtain additional Navy 
medical records from the 1970's yielded negative results.  

In this case, the earliest date of entitlement is the date of 
receipt of the veteran's letter received on July 29, 1994, 
inquiring as to eligibility for VA compensation.  That 
correspondence was contained on VA Form 21-4138, the very 
form which the RO had forwarded the veteran many years 
earlier, in September 1978, but which he had not executed and 
returned as requested.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the benefit-
of-the-doubt doctrine").  Here, though, for the reasons 
stated, the preponderance of the evidence is against the 
claim, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, 
the appeal must be denied.


ORDER

The claim for an effective date earlier than August 1, 1994, 
for a 50-percent rating for a schizophreniform psychosis is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


